EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Shuster and Monte Browder on 9/9/2021.

The application has been amended as follows: 
	Claims 1-2, 18-24 have been cancelled.

	Claim 3 has been amended to delete “7,” from line 6 of the claim.


	Upon entry of the amendment, claims 3-14, 16 and 17 are allowed.



Relevant Art Made of Record

	WO200285308A2 is made of record as it teaches a modified oligonucleotide that is 20 nucleotides in length comprises at least one modification selected from : a modified sugar moiety, a modified internucleoside  linkage, a modified nucleotide and combinations thereof; wherein the oligonucleotide is 100% complementary with the nucleotide sequence of SEQ ID NO: 7 (see sequence alignment information below).  Since claim 3 has been amended to delete SEQ ID NO: 7 from the claim, the reference is not applicable to the amended claim.




SEQUENCE ALIGNMENT INFORMATION
DT   17-OCT-2003  (first entry)
XX
DE   Human oligonucleotide sequence.
XX
KW   Human; antisense; lung dysfunction; nasal airway dysfunction;
KW   antiinflammatory steroid; ubiquinone; antiinflammatory; antiallergic;
KW   antiasthmatic; hypotensive; immunosuppressive; cytostatic; gene therapy;
KW   antisense gene therapy; respiratory; lung; adenosine sensitivity;
KW   adenosine receptor; bronchodilation; bronchoconstriction; lung allergy;
KW   lung inflammation; respiratory disease; ds.
XX
OS   Homo sapiens.
XX
CC PN   WO200285308-A2.
XX
CC PD   31-OCT-2002.
XX
CC PF   23-APR-2002; 2002WO-US013135.
XX
PR   24-APR-2001; 2001US-0286137P.
XX
CC PA   (EPIG-) EPIGENESIS PHARM INC.
XX
CC PI   Nyce JW,  Li Y,  Sandrasagra A,  Katz E,  Pabalan J,  Aguilar D;
CC PI   Miller S,  Tang L,  Shahabuddin S;
XX
DR   WPI; 2003-229219/22.
XX
CC PT   Pharmaceutical composition for treating ailments associated with impaired
CC PT   respiration, has oligo(s) antisense to specific gene(s) or its 
CC PT   corresponding RNAs, and glucocorticoid or non-glucocorticoid steroid or 
CC PT   ubiquinone.
XX
CC PS   Disclosure; SEQ ID NO 4788; 872pp; English.
SQ   Sequence 20 BP; 18 A; 0 C; 0 G; 2 T; 0 U; 0 Other;

  Query Match              3.3%;  Score 20;  DB 6;  Length 20;
  Score over Length       100.0%;
  Best Local Similarity   100.0%;
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTTTTTTTTTTTTTTTTTAA 20 (SEQ ID NO: 7)
              ||||||||||||||||||||
Db         20 TTTTTTTTTTTTTTTTTTAA 1  (oligonucleotide sequence in WO document)



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635





/J. E. ANGELL/Primary Examiner, Art Unit 1635